

Exhibit 10.1


AGREEMENT AND WAIVER OF RIGHTS


1.    This document constitutes an offer to you by Murphy Oil USA, Inc.
Throughout this Agreement and Waiver of Rights, the term “the Company” refers to
Murphy Oil USA, Inc., and the term “Agreement and Waiver” refers to this entire
document, Agreement and Waiver of Rights (Paragraphs 1-18). It is important that
you read and understand the terms of this Agreement and Waiver of Rights in full
and that if you decide to accept and sign it, you do so knowingly and
voluntarily. To enable you to do that, you are advised to consult with an
attorney about this Agreement and Waiver of Rights and your rights before
signing it. It is important for you to understand that, by accepting and signing
this Agreement and Waiver of Rights, you will not waive or give up any rights or
claims you may have against the Company that may arise after the date that you
sign it.
2.    The Company’s offer as described in this document will be open and
effective for twenty-one (21) calendar days or through and including March 29,
2018. You may elect to accept or reject this offer within that time period and
may use as much or as little of this period as you wish. If you do nothing
within the twenty-one (21) day period, the offer will be considered
automatically withdrawn by the Company.
CONSIDERATION
3.    Your employment with the Company terminated effective March 8, 2018.
However, from March 8, 2018-June 30, 2018 (“Consulting Period”), You will remain
a Consultant for the Company. During the Consulting Period, You will make
yourself available to the Company upon request, will respond with a reasonable
timeframe, and will cooperate


/s/ JC
Initials
1



--------------------------------------------------------------------------------




fully with the Company in connection with business needs. In addition to
receiving your wages for all work performed by you for the Company, including
Your salary for the remainder of March 2018 as a Consulting Fee, you will be
paid a severance package consisting of the following:
Three months of salary, or $93,750, less federal, state, and local taxes, and
other lawful deductions (“Severance Pay”). The Severance Pay will be paid to you
as in three, equal, monthly installments payable at the end of April, May and
June, 2018, respectively. However, the Severance Pay will not be paid until
after the Company receives from you a signed copy of this Agreement and a signed
letter in the form of Exhibit A.
$135,000, payable as a lump sum equivalent to three months payable on June 30,
2018. However, this lump sum payment will not be paid until after the Company
receives from you a signed copy of this Agreement and a signed letter in the
form of Exhibit A.
$6,009.01, (Equivalent to 33.33 hours of prorated unused vacation pay), less
federal, state, and local taxes, and other lawful deductions (“Vacation Pay”).
The Vacation Pay will be paid to you in a lump sum on the next regular pay
schedule after the Company receives from you a signed copy of this Agreement and
a signed letter in the form of Exhibit A, whichever is later.
As further consideration, the Company agrees to release You from any obligations
to repay any part of Your signing bonus or Relocation Payments due under any
Agreements or Company policy.


/s/ JC
Initials
2



--------------------------------------------------------------------------------




4.    You understand and agree that you would not receive the monies and/or
benefits specified in Paragraph 3 above, except for your execution of this
Agreement and Waiver of Rights and the fulfillment of the promises contained
herein that pertain to you.
5.    As part of this Agreement and Waiver of Rights, you will not be entitled
to any Bonus Payments you may have earned had you remain employed through the
end of 2018. As part of this Agreement and Waiver of Rights, you will also not
be entitled to any RSUs that were awarded to You at the time of Your hire by the
Company.
6.    You affirm that you have not filed, caused to be filed, or presently are a
party to any claim against the Company. You also affirm that you have been paid
and/or have received all compensation, wages, bonuses, commissions, and/or
benefits to which you may be entitled, and, if applicable, have reported all
hours worked. You affirm that you have been granted any leave to which you may
have been entitled under the Family and Medical Leave Act or related state or
local leave or disability accommodation laws. You further affirm that you have
no known workplace injuries or occupational diseases. You further affirm that
you have not been retaliated against for reporting any allegations of wrongdoing
by the Company or its officers, including any allegations of corporate fraud.
Both Parties acknowledge that this Agreement does not limit either party’s
right, where applicable, to file or participate in an investigative proceeding
of any federal, state or local governmental agency. To the extent permitted by
law, Employee agrees that if such an administrative claim is made, you shall not
be entitled to recover any individual monetary relief or other individual
remedies. You affirm that all of the Company’s decisions regarding your pay and
benefits through the date of your separation of employment were not
discriminatory


/s/ JC
Initials
3



--------------------------------------------------------------------------------




based on age, disability, race, color, sex, religion, national origin or any
other classification protected by law.
7.    The Company and Employee acknowledge that nothing herein affects
Employee’s coverage under the Company’s D&O coverage for the period of
Employee’s employment prior to March 8, 2018.
8.    You also understand and agree that the existence and terms of this
Agreement and Waiver of Rights are confidential, and you cannot discuss the
Agreement and Waiver of Rights with anyone, except your spouse, financial
advisor, attorney, the government, or as required by law. In addition, upon the
termination of your employment, you must agree to return all Company property,
including confidential or proprietary information that you may have in your
possession or control.
9.    During the course of your employment with the Company, you acquired
knowledge concerning the Company’s operations, customers and accounts. This is
confidential information that would not otherwise be available to you and which
is not available to the public.  As part of your obligations under this
Agreement and Waiver of Rights, you agree that for a period of two (2) years
following your termination you will not disclose to any competitor of the
Company such confidential information.  The Company shall have the right to seek
injunctive relief against you to prevent further disclosure and to recover
against you such damages it has suffered as a result of your breach plus
attorney’s fees and costs.    
    10.    As part of this Agreement and Waiver of Rights, both Parties agree
that they will make no disparaging statements about each other to anyone.


/s/ JC
Initials
4



--------------------------------------------------------------------------------




11.    As part of this Agreement and Waiver of Rights, You agree that the
Company has invested substantial time and effort in assembling its present
personnel. Accordingly, during the two year period following execution of this
Agreement, you shall not directly or indirectly: (i) solicit, recruit, induce,
attempt to recruit or induce, or encourage any director, officer, manager,
employee, or independent contractor of the Company or any director, officer,
manager, employee, or independent contractor or any subsidiary or affiliate of
the Company to leave their employment with the Company; or (ii) hire any such
individual who has left the employment of the Company or any subsidiary or
affiliate of the Company if such hiring is proposed to occur within this two
year period. Both Parties agree that this paragraph does not apply to any of
your children or the children of any business partners you may have during this
two year period.
12.     As part of this Agreement and Waiver of Rights, you and the Company
agree that Arkansas law will govern the interpretation of this document and any
disputes arising out of this document, without regard to conflict of law
principles.
13.    You and the Company agree that should any dispute arise concerning the
interpretation or enforcement of this Agreement and Waiver of Rights, such
dispute shall be resolved by the Federal Court located in Union County,
Arkansas, and the parties herewith stipulate to the exclusive personal and
subject matter jurisdiction of such Court.
14.    Should any provision of this Agreement and Waiver of Rights be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, excluding the general release language, such
provision shall immediately


/s/ JC
Initials
5



--------------------------------------------------------------------------------




become null and void, leaving the remainder of this Agreement and Waiver of
Rights in full force and effect.
15.    It is understood and agreed by both the Employee and the Company that
nothing in this Agreement and Waiver is an admission of wrongdoing or liability
for any claim. It is further understood and agreed that this Agreement and
Waiver supersedes all prior agreements with the Company regarding matters
addressed herein, excluding any and all of promises regarding arbitration,
non-competition, non-solicitation, non-disclosure of confidential information or
return of Company property which remain binding on you.
16.    By signing this document on behalf of the Company, I am indicating the
Company’s intent to make this offer to you. If you decide to accept all of the
terms listed in this Agreement and Waiver please do the following things: (1)
date and sign below; (2) initial each page of the Agreement in the appropriate
place; (3) have your signature witnessed; and (4) follow the instructions in the
cover letter as instruction and return the requested documents to Stacy Young,
200 E. Peach Street, El Dorado, AR 71730 before the respective dates listed in
Paragraph 2 above. If you decide not to accept, please immediately return this
document to Stacy Young.
17.     You knowingly and voluntarily release and forever discharge the Company
its parent corporation, affiliates, subsidiaries, divisions, predecessors,
insurers, successors and assigns, and their current and former employees,
attorneys, officers, directors and agents thereof, both individually and in
their business capacities, and their employee benefit plans and programs and
their administrators and fiduciaries (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known


/s/ JC
Initials
6



--------------------------------------------------------------------------------




and unknown, asserted or unasserted, which the Employee has or may have against
Releasees as of the date of execution of this Agreement and General Release
(which pre-dates your final date of employment with the Company), including, but
not limited to, any alleged violation of:
▪Title VII of the Civil Rights Act of 1964;


▪
Sections 1981 through 1988 of Title 42 of the United States Code;



▪
The Employee Retirement Income Security Act of 1974 (“ERISA”) (as modified);



▪
The Age Discrimination in Employment Act;



▪
The Family and Medical Leave Act;



▪
The Equal Pay Act;



▪
The Immigration Reform and Control Act;



▪
The Americans with Disabilities Act of 1990;



▪
Title II of the Genetic Information Non-Discrimination Act;



▪
The Worker Adjustment and Retraining Notification Act;



▪
The Fair Credit Reporting Act;



▪
The Arkansas Civil Rights Act– Ark. Code Ann. §16-123-101 et seq.;



▪
The Arkansas Statutory Provision Regarding Retaliation/Discrimination for Filing
a Workers Compensation Claim- Ark. Code Ann. §11-9-107 (a) et seq.;



▪
The Arkansas Equal Pay Law- Ark. Code Ann. §11-4-601 et seq.;



▪
The Arkansas Genetic Information in the Workplace Act– Ark. Code Ann. §11-5-401
et seq.;



▪
The Arkansas Voting Leave Law- Ark. Code Ann. 7-1-102;





/s/ JC
Initials
7



--------------------------------------------------------------------------------




▪
The Arkansas Jury Duty Law- Ark. Code Ann. 16-31-106;



▪
The Arkansas Law On Leave For Public Service- Ark Code Ann. 21-4-101;



▪
The Arkansas Military Service Protection Act- Ark. Code Ann. 12-62-801;



▪
The Arkansas Bone Marrow/Organ Donation Leave Law- Ark Code Ann. 11-3-205;



▪
The Arkansas Crime Victim Leave Law- Ark Code Ann. 16-90-1105;



▪
Arkansas Wage Payment and Work Hour Laws- Ark Code Ann. 11-4-210 et seq.



▪
any other federal, state or local law, rule, regulation, or ordinance;



▪
any public policy, contract, tort, or common law; or



▪
any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.



If any claim is not subject to release, to the extent permitted by law, you
waive any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company or
any other Releasee identified in this Agreement is a party.
18.    As part of this Agreement and Waiver of Rights, you also agree that you
will perform your duties and responsibilities in a satisfactory manner until
such time as your employment with the Company ceases. This includes attending
work and competently executing your duties.
YOU ARE ADVISED THAT YOU HAVE UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT. YOU ALSO ARE ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO YOUR
SIGNING OF THIS AGREEMENT. IF YOU CHOSE TO SIGN THIS AGREEMENT TODAY, YOU AGREE
TO WAIVE THIS TWENTY-ONE (21) DAY CONSIDERATION PERIOD.


/s/ JC
Initials
8



--------------------------------------------------------------------------------






YOU MAY REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR DAYS FOLLOWING
THE DAY YOU SIGN THIS AGREEMENT. ANY REVOCATION WITHIN THIS PERIOD MUST BE
SUBMITTED, IN WRITING, TO STACY YOUNG AND STATE, "I HEREBY REVOKE MY ACCEPTANCE
OF OUR AGREEMENT." THE REVOCATION MUST BE PERSONALLY DELIVERED TO STACY YOUNG OR
HER DESIGNEE, OR MAILED TO STACY YOUNG AND POSTMARKED WITHIN SEVEN (7) CALENDAR
DAYS AFTER YOU SIGN THIS AGREEMENT.


YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT,
DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.


YOU FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE AGAINST
RELEASEES.




EMPLOYEE                    Murphy Oil USA, Inc.


By: /s/ John Corrigan            By: /s/ Stacy Young        


John Corrigan                Stacy Young    
Vice President of Human Resources


Date: 3/8/2018             Date: 3/8/2018         






/s/ JC
Initials
9



--------------------------------------------------------------------------------




EXHIBIT A












March 8, 2018




Stacy Young
200 E. Peach Street
El Dorado, AR 71730


Re:    Agreement and General Release


Dear Ms. Young:


On March 8, 2018, I signed an Agreement and General Release between Murphy Oil
USA, Inc. and me. I was advised in writing by Murphy Oil USA, Inc. to consult
with an attorney of my choosing, prior to executing this Agreement and General
Release.


More than seven (7) calendar days have elapsed since I executed the
above-mentioned Agreement and General Release. I have not revoked my acceptance
or execution of that Agreement and General Release and hereby reaffirm my
acceptance of that Agreement and General Release up through the date of this
letter.


Very truly yours,


/s/ John Corrigan


John Corrigan
















/s/ JC
Initials
10

